            Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


GLENN GARRISON,
                                                      Civil Action No.
                       Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS

 TD AMERITRADE HOLDING
 CORPORATION, JOSEPH H. MOGLIA,                       JURY TRIAL DEMANDED
 STEVE BOYLE, LORENZO A. BETTINO,
 ANN HAILEY, BRIAN M. LEVITT,
 KAREN E. MAIDMENT, BHARAT B.
 MASRANI, IRENE R. MILLER, MARK L.
 MITCHELL, WILBUR J. PREZZANO,
 TODD M. RICKETTS, and ALLAN R.
 TESSLER,

                       Defendants.



       Plaintiff Glenn Garrison (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by TD

Ameritrade Holding Corporation (“TD Ameritrade” or the “Company”) and other related parties

and non-parties with the United States Securities and Exchange Commission (“SEC”); (b) review

and analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning TD Ameritrade

and the Defendants.
            Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 2 of 16



                                  SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against TD Ameritrade and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to The

Charles Schwab Corporation (“Charles Schwab”) (the “Proposed Transaction”).

       2.       On November 24, 2019, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with Charles Schwab. Pursuant to the terms of the Merger

Agreement, the Company’s shareholders will receive 1.0837 shares of Charles Schwab common

stock for each share of TD Ameritrade common stock owned (the “Merger Consideration”).

       3.       On March 10, 2020, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC (the “Registration Statement”), in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

TD Ameritrade and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

TD Ameritrade shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                  2
               Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 3 of 16



                                     JURISDICTION AND VENUE

          5.        This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.        This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.        Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.               In addition, the

Company’s stock trades on the NASDAQ Global Market (“NASDAQ”), which is headquartered

in this District.

                                             THE PARTIES

          8.        Plaintiff is, and has been at all times relevant hereto, the owner of TD Ameritrade

shares.

          9.        Defendant TD Ameritrade is incorporated under the laws of Delaware and has its

principal executive offices located at 200 South, 108th Avenue, Omaha, Nebraska 68154. The

Company’s common stock trades on the NASDAQ under the symbol “AMTD.”

          10.       Defendant Joseph H. Moglia (“Moglia”) has been the Chairman of the Company’s

Board at all times during the relevant time period.




                                                     3
          Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 4 of 16



       11.     Defendant Steve Boyle (“Boyle”) is and has been the Chief Executive Officer and

a director of TD Ameritrade at all times during the relevant time period.

       12.     Defendant Larry Bettino (“Bettino”) is and has been a director of TD Ameritrade

at all times during the relevant time period.

       13.     Defendant Ann Hailey (“Hailey”) is and has been a director of TD Ameritrade at

all times during the relevant time period.

       14.     Defendant Brian Levitt (“Levitt”) is and has been a director of TD Ameritrade at

all times during the relevant time period.

       15.     Defendant Karen E. Maidment (“Maidment”) is and has been a director of TD

Ameritrade at all times during the relevant time period.

       16.     Defendant Bharat Masrani (“Masrani”) is and has been a director of TD

Ameritrade at all times during the relevant time period.

       17.     Defendant Irene Miller (“Miller”) is and has been a director of TD Ameritrade at

all times during the relevant time period.

       18.     Defendant Mark L. Mitchell (“Mitchell”) is and has been a director of TD

Ameritrade at all times during the relevant time period.

       19.     Defendant Wilbur J. Prezzano (“Prezzano”) is and has been a director of TD

Ameritrade at all times during the relevant time period.

       20.     Defendant Todd M. Ricketts (“Ricketts”) is and has been a director of TD

Ameritrade at all times during the relevant time period.

       21.     Defendant Allan R. Tessler (“Tessler”) is and has been a director of TD

Ameritrade at all times during the relevant time period.




                                                4
         Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 5 of 16



       22.     Defendants Moglia, Boyle, Bettino, Hailey, Levitt, Maidment, Masrani, Miller,

Mitchell, Prezzano, Ricketts, and Tessler are collectively referred to herein as the “Individual

Defendants.”

       23.     The Individual Defendants, along with Defendant TD Ameritrade, are collectively

referred to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       24.     TD Ameritrade is a provider of securities brokerage services and related

technology-based financial services to retail clients and independent RIAs. TD Ameritrade

provides services to individual retail investors and traders and to RIAs predominantly through

the Internet, a national branch network and relationships with RIAs. TD Ameritrade uses its

platform to offer brokerage services to retail investors and traders under a simple, low cost

structure and brokerage custodial services to RIAs.

                    The Company Announces the Proposed Transaction

       25.     On November 25, 2019, the Company jointly issued a press release announcing

the Proposed Transaction. The press release stated in part:


       SAN FRANCISCO & OMAHA, Neb.--(BUSINESS WIRE)--The Charles
       Schwab Corporation (“Schwab”) and TD Ameritrade Holding Corporation (“TD
       Ameritrade”) today announced that they have entered into a definitive agreement
       for Schwab to acquire TD Ameritrade in an all-stock transaction valued at
       approximately $26 billion. Under the agreement, TD Ameritrade stockholders
       will receive 1.0837 Schwab shares for each TD Ameritrade share, which
       represents a 17% premium over the 30-day volume weighted average price
       exchange ratio as of November 20, 2019.

       Schwab President and CEO Walt Bettinger said, “We have long respected TD
       Ameritrade since our early days pioneering the discount brokerage industry, and
       as a fellow advocate for investors and independent investment advisors. Together,
       we share a passion for breaking down barriers for investors and advisors through



                                                5
  Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 6 of 16



a combination of low cost, great service and technology. With this transaction, we
will capitalize on the unique opportunity to build a firm with the soul of a
challenger and the resources of a large financial services institution that will be
uniquely positioned to serve the investment, trading and wealth management
needs of investors across every phase of their financial journeys.”

The combination brings together two leading firms with proud and similar
histories of making investing more accessible to all. More than 40 years ago,
Schwab and TD Ameritrade started out as alternatives to traditional Wall Street
brokerages. They helped lead a revolution to become the preferred model for full-
service investing among tens of millions of direct investors and the go-to
providers of custodial and consulting services for thousands of independent
investment advisors. The firms’ mutual respect and complementary cultures will
help Schwab successfully integrate TD Ameritrade into its future operations.

With today’s announcement, the TD Ameritrade Board of Directors has
suspended its previously disclosed CEO search, naming Stephen Boyle, TD
Ameritrade EVP and CFO, as the company’s interim President and CEO. Mr.
Boyle will assume leadership of the company effective immediately, guiding its
management team through its fiscal 2020 plan and the proposed integration with
Schwab.

“Partnering with Schwab on this transformative opportunity makes the right
strategic and financial sense for TD Ameritrade,” Mr. Boyle said. “We share a
common history—a journey since 1975 that has made Wall Street more accessible
and financial dreams more attainable for millions of Americans. Our associates
are fiercely proud of that legacy and all that we have accomplished to make TD
Ameritrade one of the premier firms in financial services. Now we look to join
forces with a respected firm like Schwab that shares our relentless focus, and to
do more than we could do apart. Together, we can deliver the ultimate client
experience for retail investors and independent registered investment advisors.
We can continue to challenge the status quo, pooling our resources and expertise
to transform lives—and investing—and deliver sustainable, long-term value to
our many stakeholders.”

Mr. Bettinger added, “One of Chuck Schwab’s ambitions has always been to
build a strong and independent Schwab that would be around to serve clients for
many years in the future. We believe the combination of our two great companies
positions us to be competing and winning in the investment services business for
the long run—the very long run.”

Transaction Details

This transaction creates significant strategic benefits for the combined
organization and is expected to deliver attractive returns for the owners of both
companies, while further improving the investing and trading experience of both



                                        6
  Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 7 of 16



Schwab and TD Ameritrade clients. It allows Schwab to continue to add further
scale on top of its organic growth, helping to drive sustainable, profitable growth
and long-term value creation. More specifically, the acquisition will add to
Schwab approximately

12 million client accounts, $1.3 trillion in client assets, and approximately $5
billion in annual revenue. This added scale is expected to result in lower operating
expenses as a percentage of client assets (“EOCA”), help fund enhanced client
experience capabilities, improve the company’s competitive position and further
its financial success and diversification of revenue. The resulting combined firm
is expected to serve 24 million client accounts with more than $5 trillion in client
assets; taken together, the two firms recently generated total annualized revenue
and pre-tax profits of approximately $17 billion and $8 billion, respectively.

The transaction has been unanimously approved by the Boards of Directors of
Schwab and TD Ameritrade, as well as the Strategic Development Committee of
TD Ameritrade’s Board—a committee comprised solely of outside, independent
directors that was established by the Board of Directors of TD Ameritrade to
oversee and conduct the process and all negotiations concerning the transaction
on behalf of the Board. Post-closing, The Toronto-Dominion Bank (“TD Bank”),
which currently holds approximately 43% of TD Ameritrade’s common stock,
will have an estimated aggregate ownership position of approximately 13% in the
combined company, with other TD Ameritrade stockholders and existing Schwab
stockholders holding approximately 18% and 69%, respectively. TD Bank’s
voting stake will be capped at 9.9%, with the balance of its position held in a new,
non-voting class of Schwab common stock. Additional details regarding
stockholder matters, including upcoming votes, will be provided in the subsequent
merger proxy materials.

In addition, this transaction included a renegotiation of the Insured Deposit
Account (IDA) agreement by Schwab and TD Bank, to be effective at closing.
The agreement was extended for a 10-year term beginning in 2021, and the
servicing fee paid by Schwab on balances within the IDA was reduced by 10 basis
points. Over time, Schwab will have the option to reduce balances routed to the
IDA sweep program, subject to certain restrictions. This arrangement provides
flexibility to optimize related revenue as those balances are shifted to Schwab.

With anticipated synergies, the deal is expected to be 10-15% accretive to GAAP
EPS and 15-20% accretive to Operating Cash EPS in year three, post-close.
Focusing on expenses, current estimates are for approximately $1.8 to $2 billion
run-rate expense synergies, which represents approximately 18-20% of the
combined cost base. Some of the expense synergies the combined firm expects to
realize will come from elimination of overlapping and duplicative roles.
Additional synergies are expected to be achieved through real estate,
administrative and other savings. Details on these synergies will be shared at a
later date, once the integration process is underway.



                                         7
         Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 8 of 16




       The transaction is subject to customary closing conditions, including receipt of
       applicable regulatory approvals and approval by the stockholders of both
       companies. Closing is also subject to a “majority of the minority” TD Ameritrade
       stockholder approval condition, which means that the transaction must be
       approved by holders of a majority of the outstanding TD Ameritrade shares, other
       than TD Bank and certain other shareholders of TD Ameritrade that have entered
       into voting agreements. TD Bank and certain stockholders of TD Ameritrade
       (who collectively own approximately 52% of the TD Ameritrade shares), and
       certain stockholders associated with Charles R. Schwab (who own approximately
       10% of the Schwab shares), have agreed to vote their shares in favor of the
       transaction. The parties expect the transaction to close in the second half of 2020,
       and integration efforts to begin immediately thereafter.

       Following the close of the transaction, TD Bank will have the right to name two
       new seats on the Schwab Board of Directors and TD Ameritrade will name a
       single director.

       Credit Suisse Securities (USA) LLC served as financial advisor and Davis Polk &
       Wardwell LLP acted as legal advisor to The Charles Schwab Corporation. PJT
       Partners LP and Sandler O’Neill + Partners LP served as financial advisors and
       Wachtell, Lipton, Rosen & Katz acted as legal advisor to the Strategic
       Development Committee of the Board of Directors of TD Ameritrade.

                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       26.    On March 10, 2020, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       27.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                                8
         Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 9 of 16



                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       28.    The Registration Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       29.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       30.    In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       31.    Specifically, the Company must disclose the line item projections for the financial

metrics that were used to calculate the non-GAAP measures, including: (i) Adjusted EBITDA;




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                9
           Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 10 of 16



(ii) Adjusted Net Income; (iii) Adjusted Earnings Per Share; (iv) Levered Free Cash Flows; and

(v) Unlevered Free Cash Flows.

       32.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                 Material False and Misleading Statements or Material
  Misrepresentations or Omissions Regarding the Financial Advisors’ Financial Opinion

       33.     The Registration Statement contains the financial analyses and opinion of PJT

Partners LP and Sandler O’Neill & Partners LP (the “Financial Advisors”) concerning the

Proposed Transaction, but fails to provide material information concerning such.

       34.     With respect to the Financial Advisors’ Discounted Equity Cash Flow Analysis—

TD Ameritrade, the Registration Statement fails to disclose: (i) the Company’s terminal values;

(ii) the basis for the application of an exit multiple range of 12.0x to 14.0x; (iii) the basis for the

application of an implied perpetuity growth rate of 1.5%; (iv) the inputs and assumptions

underlying the Financial Advisors’ selection of discount rates ranging from 8.5% to 10.5%; and

(iv) the fully diluted number of shares of the Company’s common stock.

       35.     With respect to the Financial Advisors’ Discounted Equity Cash Flow

Analysis/Net Present Value Analysis—Schwab, the Registration Statement fails to disclose: (i)

the terminal values of Charles Schwab; (ii) the basis for the application of an exit multiple range

of 15.5x to 17.5x; (iii) the basis for the application off an implied perpetuity growth rate of 3.2%;

(iv) the application of and price to 2023E earnings per share multiples ranging from 15.0x to

19.0x; (v) the inputs and assumptions underlying selection of the discount rates ranging from



                                                  10
            Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 11 of 16



8.5% to 10.5% and 7.92% to 11.92%; and (vi) the fully diluted number of shares of Charles

Schwab’s common stock.

           36.   With respect to the Financial Advisors’ Illustrative Pro Forma Value Creation

Analysis, the Registration Statement fails to disclose the number of fully diluted shares of

Charles Schwab common stock outstanding after the Proposed Transaction.

           37.   With respect to the Financial Advisors’ price targets analyses, the Registration

Statement fails to disclose the specific price targets observed as well as the sources of such

targets.

           38.   With respect to the Financial Advisors’ analysis of premiums paid, the

Registration Statement fails to disclose the specific transactions observed as well as the

premiums paid in the transactions.

           39.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

           40.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.




                                                11
           Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 12 of 16



                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          43.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          44.   Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

          45.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue



                                                     12
         Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 13 of 16



of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       46.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       47.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       48.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger




                                               13
           Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 14 of 16



Agreement and the preparation of the Company’s financial projections.

          49.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          50.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of TD Ameritrade within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of TD Ameritrade, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of the

Company, including the content and dissemination of the various statements that Plaintiff

contends are materially incomplete and misleading.

          53.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.



                                                  14
         Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 15 of 16



       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       55.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                15
         Case 1:20-cv-02850-JSR Document 1 Filed 04/06/20 Page 16 of 16



       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 6, 2020                                           Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 16
